


EXHIBIT 10(i)
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION


On August 25, 2014, the Board of Directors of The Boeing Company (the “Company”)
approved increases in the (a) annual cash retainer for non-employee directors
from $120,000 to $130,000, (b) annual retainer in deferred stock units for
non-employee directors from $150,000 to $165,000, (c) Lead Director annual
retainer from $25,000 to $30,000, (d) Audit Committee chair annual retainer from
$20,000 to $25,000 and (e) Compensation Committee chair annual retainer from
$15,000 to $20,000. Each increase will be effective January 1, 2015. The
remaining components of non-employee director compensation remain unchanged from
the amounts described in the Company's proxy statement for its 2014 annual
meeting of shareholders.


Non-Employee Director Compensation
(Effective January 1, 2015)


Annual Cash Retainer
$
130,000


Annual Retainer in Deferred Stock Units
$
165,000


Lead Director Annual Retainer
$
30,000


Audit Committee Chair Annual Retainer
$
25,000


Compensation Committee Chair Annual Retainer
$
20,000


Governance, Organization and Nominating Committee Chair Annual Retainer
$
15,000


Finance Committee Chair Annual Retainer
$
15,000


Special Programs Committee Chair Annual Retainer
$
15,000







